Citation Nr: 0921690	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by muscle weakness with pain of the knees, legs 
and arms 

2.  Entitlement to service connection for osteoarthritis and 
rotator cuff problems of the shoulders. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION


The Veteran served on active duty from February 1948 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The RO, in pertinent part, 
denied the benefits sought on appeal.  

The September 2004 rating decision also denied entitlement to 
osteoarthritis of the bilateral knees, cervical and lumbar 
conditions, and residuals of a broken right leg.  The Veteran 
disagreed with the denials.  In a March 2006 Decision Review 
Officer decision, service connection was awarded for 
osteoarthritis of the bilateral knees and degenerative disc 
disease of the cervical and lumbar spine.  Therefore, these 
claims no longer remain in controversy.  In February 2008, 
the Board denied entitlement to service connection for 
residuals of a broken right leg.  As such, the matter is no 
longer in appellate status.

The claims on appeal were previously before the Board in 
February 2008, at which time they were remanded for further 
development and adjudication.  The development having been 
completed, the claims have been returned to the Board.  They 
are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed disorder manifested by muscle 
weakness with pain of the knees, legs, and arms.  

3.  Osteoarthritis and rotator cuff problems of the shoulders 
was not incurred during the Veteran's active military service 
nor did it manifest in the year following separation from 
said service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a disorder manifested by muscle weakness with pain of the 
knees, legs, and arms have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for osteoarthritis and rotator cuff problems of the shoulders 
have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in June 2004.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  As 
noted in the Introduction, the matters were previously before 
the Board in February 2008 and remanded for further 
development.  Pursuant to Board Remand, an additional VCAA 
letter was issued in March 2008.  The Veteran indicated that 
he had no additional information to submit in support of his 
claims.  Notice pursuant to the Dingess decision was sent in 
May  2007 and March 2008.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service private and VA treatment records, and reports of VA 
examinations dated between 1979 and 2009.  The Veteran has 
not identified any other evidence which has not been 
obtained.

The Veteran has indicated that service treatment records for 
the period of service from 1951 to 1954 may not be complete; 
however, the file does contain records dated during this 
period, to include clinical records, dental records, and a 
February 1951 report of medical examination.  There is no 
evidence that there are missing treatment records from this 
period of service.  Moreover, by the Veteran's own admissions 
(statement received in April 2009) and from a review of the 
record, requests for any additional records resulted in 
negative responses.  

The Veteran submitted an additional statement in April 2009 
in response to the supplemental statement of the case (SSOC) 
dated in the same month.  As his statements were simply a 
reiteration of those previously submitted, a Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Disorder Manifested by Muscle Weakness 

The Veteran essentially contends that he is entitled to 
service connection for a disorder manifested by muscle 
weakness with pain of the arms, legs, and knees.  
Specifically, he asserts that the current condition is the 
result of sprains and bruises to all parts of his body 
sustained in hard landings during over 150 parachute jumps in 
service.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

At the outset the Board notes that service connection is 
currently in effect for osteoarthritis of the bilateral knees 
and degenerative disc disease of the cervical and lumbar 
spine.  Thus, the discussion shall focus on a condition other 
than the ones for which service connection has already been 
granted.  (Emphasis added).  

The Veteran's service treatment records are devoid of 
complaints, treatment, or a diagnoses of a disorder 
manifested by muscle weakness with pain of the knees, legs, 
and arms.  The Board is cognizant that the Veteran was in 
combat during his periods of service.  Under 38 U.S.C.A § 
1154(b),  in the case of veterans of combat, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

However, the combat presumptions aside, there is no current 
medical evidence of the claimed disorder.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability or disabilities for which benefits are being 
claimed.  Such is not the case in the instant matter.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Records from Greenbrier Physicians, Inc., reveal that there 
was no evidence of muscle problems in the legs in December 
2001.  In August 2002, while the Veteran complained of 
radicular pain in his bilateral upper arms, there was no 
muscle weakness found.  The Board notes at that time, 
radicular pain in the arms was attributed to the cervical 
spondylosis.

Upon VA examination in February 2009, the examiner found no 
pathology detected to render a diagnosis of bilateral muscle 
weakness of the legs or arms.  The examiner reasoned that 
there was no documented muscle weakness of the legs and arms 
in service, and the current examination did not reveal any 
muscle weakness other than diminished dexterity and 
coordination, which was more than likely due to age.  

Even assuming the Veteran has credible complaints of pain in 
this arms, legs, and knees (aside from complaints which are 
related to the service connected disabilities noted 
previously), the United States Court of Appeals for Veteran's 
Claims (Court) has held, however, that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

In short, the medical evidence of record does not show the 
diagnosis of any disorder manifested by muscle weakness with 
pain in the knees, arms, and legs.  Absent a diagnosed 
disorder, service connection is not possible in this case.

While the Veteran contends he has a disorder manifested by 
muscle weakness with pain in the knees, arms, and legs, as a 
result of his period of military service, he is not a medical 
professional, and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   



B.  Osteoarthritis and Rotator Cuff Problems of the Shoulders

The Veteran essentially contends that he is entitled to 
service connection for osteoarthritis and rotator cuff 
problems of the shoulders.  Specifically, he asserts that the 
current condition is the result of tearing his shoulder 
muscles when trying to release a bundle of equipment from an 
airplane during a jump in 1964.     

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Service treatment records were devoid of complaints, 
treatment, or diagnoses of disabilities of the shoulders, to 
include osteoarthritis and rotator cuff disease.  Even 
assuming the events occurred as the Veteran relayed based on 
his combat service, osteoarthritis and rotator cuff disease 
of the shoulders was not diagnosed until years after service 
and the weight of the competent medical evidence is against a 
finding that either such condition is related to service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§  3.303, 3.307, 3.309.

Private medical records show that osteoarthritis and rotator 
cuff disease of the shoulders was first diagnosed in July 
2003.  This was confirmed by magnetic resonance imaging (MRI) 
ordered by Dr. CW.   There is 33-year evidentiary gap in this 
case between the Veteran's period of active service and the 
earliest objective medical evidence of osteoarthritis and 
rotator cuff disease of the shoulders in 2003.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence in this case 
constitutes negative evidence against the claim because it 
tends to disprove that osteoarthritis and rotator cuff 
disease of the shoulders was the result of military service 
33 years earlier.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of osteoarthritis 
and rotator cuff disease of the shoulders between the period 
of active military service ending in 1970 and the first 
objective diagnosis in 2003, is itself evidence which tends 
to show that the Veteran's current condition did not have 
it's onset in service or for many years thereafter.

As the Veteran's shoulder condition was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence. 

Upon VA examination in February 2009, the examiner opined 
that the bilateral shoulder condition was not caused by or 
related to the Veteran's parachute jumping in service.  The 
examiner reasoned the condition was more likely due to wear 
and tear leading to degeneration due to age.   

While the Veteran contends he has osteoarthritis and rotator 
cuff problems of the shoulders as a result of his period of 
military service, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at  494-95.  The evidence is not in relative equipoise.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-
57.   


ORDER

Entitlement to service connection for a disorder manifested 
by muscle weakness with pain of the knees, legs and arms is 
denied 

Entitlement to service connection for osteoarthritis and 
rotator cuff problems of the shoulders is denied. 





___________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


